Citation Nr: 1618537	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  10-25 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an eye disability, claimed as a tear duct disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran apparently had active service from December 1982 through December 1985.  The Veteran's period of service has been verified by the service department, but no official service personnel or treatment records have been located, other than the Veteran's DD Form 214, "Certificate of Release or Discharge from Active Duty."

This appeal initially came before the Board of Veterans Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St Petersburg, Florida.  The Board Remanded the appeal in June 2014.  

The Veteran specifically claimed service connection for a left eye disability, but several of his statements reference that his left eye symptoms are also present in the right eye, although with less severity than in the left eye, suggesting that the Veteran has some bilateral tear duct disability.  Accordingly, the Veteran's claim is expanded to include a tear duct disability of the eyes (bilateral).  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The Veteran's claims file is wholly electronic.


FINDINGS OF FACT

1.  The official records of the Veteran's service, other than a DD Form 214, cannot be located.

2.  The available evidence is in equipoise to warrant a grant of service connection for the claimed tear duct disability.




CONCLUSION OF LAW

The criteria for service connection for a tear duct disability of the eyes are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he contracted a left eye infection while stationed at Fort Polk in 1983 or 1984.  He contends that the eye infection had not resolved when the Veteran was sent to Fort Irwin on a 30-day training deployment.  The Veteran contends that he was unable to obtain treatment by an ophthalmologist during the 30-day deployment, and the "eye infection" caused his tear ducts to become closed.  An ophthalmologist who later treated the Veteran tried to reopen his tear ducts, the Veteran contends, but the Veteran has had abnormality of production of tears since that time.  The Veteran seeks service connection for his tear duct disability.

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service, or for aggravation of a preexisting injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

Facts and analysis

After the Veteran submitted his claim for a left eye disability in July 2008, the RO requested the Veteran's service treatment records (STRs).  No official record of the Veteran's service, other than his "Certificate of Release or Discharge From Active Duty" (DD Form 214) was located.  The DD Form 214, received by the RO in December 2008, confirmed the Veteran's dates of service and showed that the Veteran had an Honorable discharge.  

Records were requested from Fort Polk, where the Veteran indicated he had been stationed.  No records were located.  Personnel records were requested.  No records were located.  The Social Security Administration was asked to search for records for the Veteran.  No disability application or medical records were located.  Formal Memoranda regarding the unavailability of STR were prepared for the record, and the appeal was certified to the Board.

In June 2014, the Board Remanded the appeal.  The Board directed the AOJ to contact the National Personnel Records Center again, and to contact Fort Polk again, and directed the AOJ to obtain medical opinion based on the available evidence.  Those actions were undertaken, but no official record of the Veteran's active service was located.  

VA examination was conducted, as directed in the 2014 Remand.  The examiner who conducted the May 2015 VA examination concluded that, since there were no service treatment records, and no post-service treatment records prior to 2007, there was no competent evidence to support a claim for service connection.  The examiner stated that the Veteran's statements and the statements of his family members were not diagnostic of the claimed disability.  The Veteran's uncorrected vision was 20/40 or better in each eye.  The Veteran did not have a superior lacrimal puncta in either eye, and the inferior puncta was described as "more of a slit than a hole."  The examiner stated that the Veteran had a problem with epiphora.  Epiphora is defined as an overflowing of tears, caused by imperfect drainage by the tear-conducting passages.  Stedman's Medical Dictionary 607 (27th ed. 2000).

The VA examiner did not provide an opinion as to the medical plausibility of the Veteran's lay statements that a problem with his tear ducts in service.  The Veteran has not provided any post-service evidence other than his statements beginning in 2008.  The examiner stated, as there was no service medical evidence to support service incurrence, in-service incurrence of an eye disability manifested by epiphora was less than likely.

The fact that service treatment records were not located despite numerous attempts to obtain records does not provide a presumption either for or against the Veteran's claim.  The unavailability of the service treatment records must not be treated as prejudicial to the Veteran's claim.  The United States Court of Appeals for Veterans Claims (Court) has indicated that when a veteran's records are not available, the Board has a heightened obligation to explain its findings and conclusions, and to consider carefully the requirement that the benefit of the doubt be resolved in favor of the claimant. See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Gregory v. Brown, 8 Vet. App. 563, 570 (1996). 

Therefore, the Board will accept what the Veteran has said regarding his eye condition in service as accurate.  The critical question is whether his current problem eye problem, epiphora, is related to his service.  

The Veteran has presented little evidence during the 8-year pendency of the claim.  In particular, the Board notes that the Veteran has provided no post-service evidence prior to the 2008 submission of the claim.  However, the Veteran is, as a lay person, competent to describe that he experiences a problem with "eye sensitivity," including uncontrollable tearing in certain weather conditions.  The Veteran is likewise competent to describe when he first noted the onset of such symptoms, although he is not competent to diagnose the pathology underlying the observed symptoms or to provide medical opinion as to the medical cause of the pathology underlying the observed symptoms.  As the VA examiner stated, the Veteran's statements and the lay statements submitted by others are not "diagnostic."  

Nevertheless, the statements of the Veteran and other lay individuals are, in essence, the only evidence of record.  The examiner who considered the evidence was not directed to consider the lay statements credible, given the unavailability of the service treatment records.  However, there is no evidence contrary to the Veteran's assertion that he developed an eye disability manifested by overflow of tears in service, if the fact that service treatment records are unavailable is considered as neutral to the claim.  

The Board could Remand the appeal with directions for the VA examiner to consider the lay statements as credible.  Without development of adverse evidence, the lay statements place the favorable evidence at least in equipoise with the unfavorable evidence.  It would be fruitless to Remand the claim to direct that the examiner consider whether the lay statements, if presumed credible, place the evidence in equipoise, as this is a finding with the scope of the Board's duty as an adjudicator.  

The Board does not desire to Remand the claim for the purposes of developing adverse evidence, or to delay this case further.  Rather, the Board finds that the evidence is in equipoise, and warrants grants the claim for an eye disability manifested by an overflow of tears.  The claim may be granted.

As this decision is favorable to the Veteran, no discussion of VA's duties to notify and assist the Veteran is required.

ORDER


The claim for service connection for an eye disability manifested by overflow of tears is granted, subject to law and regulations governing the effective date of an award of compensation. 



____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


